Citation Nr: 0201600	
Decision Date: 02/15/02    Archive Date: 02/20/02	

DOCKET NO.  97-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
fracture of the left distal fibula with degenerative changes, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from May 1978 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for 
residuals of a fracture of the left distal fibula with 
degenerative changes and assigned a 10 percent evaluation 
effective February 8, 1996.  


FINDING OF FACT

Effective February 8, 1996, the veteran's service-connected 
residuals of a fracture of the left distal fibula with 
degenerative changes are manifested by pain and marked 
limitation of motion, but ankylosis of the left ankle is not 
shown nor is malunion of the fibula with marked left ankle 
disability demonstrated.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but not in excess 
thereof, for residuals of a fracture of the left distal 
fibula with degenerative changes have been met from February 
8, 1996.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5262, 5270, 5271 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has recently 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159.  The record 
reflects that all treatment records that have been indicated 
to exist have been requested and received and the veteran and 
his representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the evidence considered, governing legal criteria, the 
evidence necessary to establish entitlement to the benefit 
desired, as well as the reasons for the denial of the 
veteran's claim.  The veteran has also been afforded a 
personal hearing before the undersigned Member of the Board.  
The record indicates that the VA has complied with the VCAA 
and that the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The report of a March 1996 VA orthopedic examination notes 
the history of injury to the veteran's distal fibula.  It 
indicates that there was one-plus edema over the lateral 
malleolus.  There was no evidence of any joint deformity or 
instability.  Range of motion of the left ankle was 
accomplished to 0 degrees' dorsiflexion and 30 degrees' 
plantar flexion.  X-rays of the left ankle revealed mild 
degenerative joint disease and the diagnosis was history of 
fracture of the left fibula with mild degenerative joint 
disease.  

In May 1999, the veteran's claim was remanded to the RO for 
further evidentiary development, including a VA orthopedic 
examination.  The development was subsequently accomplished.

The report of a July 2000 VA orthopedic examination reflects 
that plantar flexion of the left ankle was accomplished to 
53 degrees and dorsiflexion was to 0 degrees with normal 
dorsiflexion being 20 degrees.  There were no valgus or varus 
deformity and no tenderness or swelling about the ankle.  
When an attempt was made to passively gain more motion it 
appeared to cause pain.  There was no ankylosis or muscle 
spasm and no evidence of dislocation or locking.  There was 
no crepitus or deformity present and the veteran was able to 
walk with a normal gait.  X-rays revealed anterior spurring 
of the distal tibia and narrowing of the tibia-talar joint.  
The diagnoses included post-traumatic degenerative joint 
disease of the ankle.  A May 2001 addendum by the examiner, 
who accomplished the July 2000 examination, indicates that 
the veteran's claims file had been reviewed.  The examiner 
was unable to identify any loss of function of the left ankle 
and was unable to identify any disability exacerbation due to 
pain.  It reflects that normal motion of the ankle was from 
0 to 20 degrees' dorsiflexion and 0 to 45 degrees' plantar 
flexion.  

VA treatment records reflect that from 1996 through 2000 the 
veteran was seen infrequently with complaints of left ankle 
pain and a January 2000 private treatment record indicates 
that the veteran complained of left ankle pain.  

The veteran's service-connected residuals of a fracture of 
the left distal fibula with degenerative changes have been 
evaluated under the provisions of Diagnostic Code 5271 of the 
Rating Schedule.  Diagnostic Code 5271 provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Diagnostic Code 5262 
provides that moderate ankle disability due to impairment of 
the tibia and fibula warrants a 20 percent evaluation.  
Marked ankle disability due to impairment of the tibia and 
fibula warrants a 30 percent evaluation.  Diagnostic 
Code 5270 provides that ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees warrants a 30 percent 
evaluation.  

The competent medical evidence has consistently shown that 
the veteran's range of motion of the left ankle in plantar 
flexion exhibits no more than slight loss in the range of 
motion.  Medical evidence has also showed that he has lost 
total dorsiflexion of the left ankle.  When the competent 
objective evidence is considered in light of the veteran's 
testimony and other treatment records indicating ongoing 
chronic left ankle pain, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms associated with the veteran's residuals of a 
fracture of the left distal fibula with degenerative changes 
more nearly approximate the criteria for a 20 percent 
evaluation under either Diagnostic Code 5262 for moderate 
ankle disability or Diagnostic Code 5271 for marked 
limitation of motion.  Although there is competent medical 
evidence indicating that the veteran has a normal gait, the 
Board believes that loss of complete dorsiflexion is 
significant in arriving at the conclusion that there is an 
equipoise in the evidence with respect to whether or not 
there is marked limitation of motion.  Accordingly, in 
resolving all doubt in the veteran's favor, a 20 percent 
evaluation is warranted under Diagnostic Code 5271.  
38 C.F.R. § 4.7.  However, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein.  There is no competent medical evidence that reflects 
that, even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the veteran experiences ankylosis of the left 
ankle.  Rather, all of the competent medical evidence, 
addressing range of motion of the left ankle, indicates that 
he does not experience ankylosis of the left ankle.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran has ankylosis of the left ankle.  
Further, considering Diagnostic Code 5262, there is no 
competent medical evidence indicating that the veteran has 
marked ankle disability.  Rather, the competent medical 
evidence indicates that he experiences some loss of range of 
motion, but no instability in the form of dislocation or 
locking and the competent medical evidence indicates that he 
does not experience any loss of function.  Further, while the 
competent medical evidence indicates that the veteran 
experience loss of dorsiflexion due to pain, it fails to 
demonstrate that he experiences any exacerbation due to pain.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 20 percent granted herein under 
any applicable criteria.  

With consideration that the complete loss of dorsiflexion has 
been shown to exist throughout the appeal, as well as the 
reports of pain being consistent throughout the appeal, the 
Board concludes that a staged rating as contemplated by 
Fenderson, is not warranted because the symptoms associated 
with the residuals of a fracture of the left distal fibula 
with degenerative changes have remained essentially the same.  
Therefore, the 20 percent evaluation is warranted from 
February 8, 1996.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  The issue of an extraschedular rating has 
not been expressly raised.  See the veteran's VA Form 9's, 
submitted in October 1996 and December 1998, and his 
representative's November 2001 statement in lieu of VA 
Form 646, all indicating that a 20 percent evaluation was 
desired.  Further, there is no evidence that the veteran's 
service-connected residuals of a fracture of the left distal 
fibula with degenerative changes have caused marked 
interference with his employment or that they have required 
hospitalization.  

ORDER

An increased evaluation of 20 percent, but not higher, for 
residuals of a fracture of the left distal fibula with 
degenerative changes from February 8, 1996 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

